PER CURIAM.
W. C. Haas Realty Management, Inc. appeals the judgment of the trial court awarding Shaw Electric Supply Co. $525.76 on account for merchandise supplied and interest accrued from the due date. The case was tried without a jury and is reviewable under Rule 73.01.
Upon an examination of the entire record, this Court finds the judgment to be supported by substantial evidence and not to be against the weight of the evidence in conformity with the standard for review in cases tried to the Court. Murphy v. Carron, 536 S.W.2d 30 (Mo.banc 1976). It further appearing that no error of law has been shown and that an opinion would have no precedential value, the judgment of the trial court is affirmed. Rule 84.16(b).